DETAIL ACTION
1. 	This Office Action is in response to Applicant’s arguments filed on 12/20/2021.
Response to Arguments
2. 	Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, FIRST, Applicant argued that the prior art(s) does not teach “a plurality of output switches, each of the plurality of output switches coupled to a respective current sense circuit of the plurality of current sense circuits, the plurality of output switches including a third switch”, as claimed by claim 1 (See, Remarks Pg. 6, Line 6-11). NEXT, Applicant argued that, the Examiner admitted Jiang (US Pub 2012/0286576) does not teach “third switch”, and brings in Lee (US Pub 2020/0091836) to teach “third switch”. However, Lee’s SMS is not coupled to a respective current sense circuit, as required by claim 1, which is having “third switch coupled to a respective current sense circuit”. SECOND, Applicant argued that there is no proper motivation to combine Jiang and Lee, since Jiang’s Fig. 11 is a SIMO buck topology, where Lee’s ‘third switch’ is a ‘boost switch’, which cannot be combined with bock converter, as it will change the operation of the buck converter into something less operable and desirable (See, Remarks Pg. 7 L1-Pg. 8 L6). Regarding claim 18, LASTLY, similar arguments were presented (See, Remarks. Pg. 8 Para 3).
However, in response to Applicant’s arguments, 
Examiner believes that the Applicant is interpreting the claimed subject matters too narrow. Under Broadest Reasonable Interpretations (BRI), Applicant never claims that the SIMO circuit of claim 1 being a buck and/or boost converter. Although, the buck-&-boost topology is mentioned in Applicant’s SPEC (Para 2, 26, 30) to explain claimed subject matters. However, in claim 1, no such topology was ever claimed, except for a SIMO regulation circuit, where ‘plurality of output switch’ connection was emphasized in relationship to ‘each current sensor (generating sense current based on the output current, corresponding to each switch), 1st -2nd switches, inductor, supply node and a reference voltage’. 
Hence, under BRI, Examiner does not have to have only buck and/or boost, when rejecting claim. Jiang’s Fig. 14 teaches that SIMO DC-DC regulation can be anticipated, using buck, boost, flyback and non-inverting flyback (Jiang; Para 51, 24-25, 11-23) topologies (within the same regulator, where different topologies were established using the switching operations) to meet response time requirement of the load and the cross-regulation of the converter (Jiang; Para 5, 51). Hence, based on Jiang’s explanation and lack of Applicant’s clear claimed subject matters, for the purpose of examination, as long as the prior arts are teaching ‘a DC-DC regulation with SIMO topology’, they are being considered analogous art and combinable. Furthermore, both Jiang and Lee teach ‘DC-DC regulator with SIMO topology’ which can be used for buck, boost and buck-boost operation, as necessary (Jiang, Para 11-25, and 5; Lee, Fig. 9, Para 44).
Furthermore, Applicant may have misunderstood about Jiang not teaching ‘a third switch’. Examiner did mention Jiang’s switch ‘Sf’ being a possible third switch, in previous rejection.  Again, because no specific topologies were exclusively claimed by the applicant, going forward, Examiner is only prioritizing the switching connection in the DC-DC SIMO regulator (See, underlined lines, as mentioned above). For clarification, following is Jiang’s taught elements for claim 1 to address Applicant’s above argument,
“a plurality of output switches (So1-Son, Sf), 
each of the plurality of output switches (So1-Son, Sf)
 coupled to a respective current sense circuit of the plurality of current sense circuits (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son, Sf’; Para 44-48), 
the plurality of output switches (So1-Son, Sf)
including a third switch (Sf)”
Note. Applicant in his SPEC Para 33, 35 explains that the claimed third switch 322 does not necessarily need to have an explicit current sense circuit, rather current sensing can be done, using 1st-2nd switching operation that is passed down to the inductor.
[Applicant’s SPEC Para 34: 
Beginning at state C1, the inductor element 302 is charging, via switch 304 and switch 322 being configured in a closed state. In the example implementation, switch 322 does not have an associated current sense circuit. Accordingly, the inductor current 330 is sensed by measuring the current flowing across closed switch 304 using the current sense circuit coupled to switch 304. However, it should be appreciated that a current sense circuit may be coupled to switch 322 in other implementations]
However, Examiner noted that Jiang fails to teach “the third switch having a first terminal coupled to the second terminal of the inductor and a second terminal coupled to the reference voltage”. Hence, Lee was used teach the missing elements, “third switch (Fig. 9; SMS; Para 44) having a first terminal coupled to the second terminal of the inductor (Fig. 9; L; Para 44) and a second terminal coupled to the reference voltage (Fig. 9; ground; Para 44)”.
Note, Applicant explained in Fig. 4, state c1; Para 33-42, 
third switch 322’s 
one end (also known as output node) is just coupling to a common node shared between 
the 2nd terminal of inductor and 
each of 1st end of two output switches ‘306, 308’, 
and other end of 322 is grounded.
Because of the way claim language is drafted and also supported by the Applicant’s own Fig., under BRI, Examiner is interpreting the specific ‘current sense circuit’ for third switch is the combined operation of  ‘1st and 2nd switching operation’ and their effect on the inductor current.
 Hence, the whole purpose of Applicant’s third switch 322,
 is to sense whatever inductor current is being passed (using 1st switch 304 and 2nd switch 320), 
next, it is expected as the inductor being charged (from 1st-2nd switching operation) the current on the inductor is also ramping up, and being passed to the plurality of output switches (306, 308) to provide corresponding and respective regulated voltage
However, when 322=on, some of the ramped up current are being grounded, and therefore a reduced current will be passed to other plurality of output switches, resulting much more regulated outputs. 
Based on the above rationale, under BRI, all Jiang was missing a switch that has capability to ground ramped up current of the inductor. This is where Lee was brought in, since Lee’s Fig. 9 is teaching the same by including, 
a high-side 1st switch SHS (same as Applicant’s 304 and Jiang’s Sin)
coupling to supply,
a low-side 2nd switch SLS (same as Applicant’s 320 and Jiang’s Sn1)
one end coupled to SHS via D1 and 
other end is grounded, 
a current sensor (under BRI, Lee’s current sensor can be considered same as, applicant’s plurality of current sense circuit. Since Lee’s current sensor is sensing plural output currents of 1st and 2nd switches and sensing them, then passing down to the inductor L)
sensing the mid-node current, 
by the output of SHS and SLS, 
and coupled to 1st end/terminal of inductor L,
2nd end/terminal of L coupling (same as Applicant’s L) to a common node shared between
third switch SMS
each of 1st end of plural output switches ‘Sout1-n’
and a third switch SMS one end (also known as output node) is just coupling to a common node shared between (same as Applicant’s 322)
the other end /2nd terminal of inductor L and 
each of 1st end of plurality of output switches ‘Sout1-Soutn’, 
and other end of SMS is grounded.
By having such switching connection, Lee’s third switch is operating the same way, as Applicant’s third switch to control and reduce any ramped-up inductor current, before passing it down to the other plurality of output switches to provide corresponding regulated output voltage. 
Although, it is not required to meet any of the Applicant claimed subject matters, but just Examiner would still like to point out that Lee also teaches use of feedback operation from additional plural ‘current sense circuit (i.e. D01, C01, L01, LA1, Dpk1, Cpk1)’ corresponding to each plurality of output switches for further adjustment of the inductor current and corresponding output voltages, respectively, thru different switching operations. Therefore, it would have been obvious to one in the ordinary skill in the art to understand the need to use plural current sense circuit (thus, making a connection and relation to both ends of the inductor) coupling to each corresponding plurality of output switches, as doing so would have provided precise and faster control and adjustment of the inductor current.
However, also note that Applicant never clearly claim what is and where exactly each ‘respective current sense circuit (is it a sensor, a resistor, an inductor?)’ is located, in relationship to ‘each of the plurality of output switches’, let alone with regards to ‘third switch’.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. 	Claims 1-10, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (“Jing” US Pub 2012/0286576), in view of Lee et al. (“Lee”, US 2020/0091836)
Regarding claim 1, Jing teaches a single-inductor multiple-output (SIMO) regulation circuit (Fig. 11, buck converter 1100; Para 44-48), comprising:
an inductor (L);
a plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn);
a first switch (Sin) 
coupled to a first current sense circuit (current sensor) of the plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn), 
the first current sense circuit (current sensor) 
configured to generate a sense current (using Sin’s on/ff operation that is passed thru L for current iL) 
based on an output current of the first switch (Sin), 
the first switch (Sin)
 having a first terminal coupled to a supply node (input Vg) and 
a second terminal coupled to a first terminal of the inductor (L);
a second switch (Sn1) 
having a first terminal coupled to the inductor (L) and 
a second terminal coupled to a reference voltage (ground);
a plurality of output switches (So1-Son, Sf), 
each of the plurality of output switches (So1-Son, Sf) 
coupled to a respective current sense circuit (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48) of the plurality of current sense circuits, 
the respective current sense circuits (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’) 
each configured to generate a sense current (Fig. 2-7; although shows SIMO output current timing diagram for corresponding each ‘plurality of output switches” for a boost topology’, Para 33-41. However, similar diagram can be anticipated for Fig. 11’s buck topology) 
based on an output current of the respectively coupled output switch (Para 44-48), 
the plurality of output switches (So1-Son, Sf) 
having a first terminal coupled to a second terminal of the inductor (L) and 
a second terminal coupled to a respective output node of a plurality of output nodes (corresponding output path Vout1-Voutn’ for each output switches), 
the plurality of output switches (So1-Son, Sf)
including a third switch (i.e. Sf).
However, Jing fails to teach the third switch having a first terminal coupled to the second terminal of the inductor and a second terminal coupled to the reference voltage.
However, Lee teaches (Fig. 9; Para 39-44)
the third switch (Fig. 9; SMS; Para 44) 
having a first terminal coupled to the second terminal of the inductor (Fig. 9; L; Para 44) and 
a second terminal coupled to the reference voltage (Fig. 9; ground; Para 44).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch connecting between a common node (sharing with- inductor, and each output plurality of switches) and ground, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 2, Jing fails to teach a multiplexer having a plurality of inputs and an output, each of the plurality of inputs being coupled to a respective output of the plurality of current sense circuits.
However, Lee teaches a multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) having a plurality of inputs and an output, each of the plurality of inputs being coupled to a respective output of the plurality of current sense circuits (inductor current 130 that is passed each SIMO outputs are being fed into a MUX).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 3, Jing teaches (Fig. 11) a controller (‘logic and buffer’s operation after receiving controlled parameter from other components) configured to switch the first switch (Sin), the second switch (Sn1), and the plurality of output switches (So1-Son) between a plurality of switching states (switching states are being on/off).
Regarding claim 4, Jing teaches detection (i.e. comparator array) to output an inductor sense current (inductor current that is passed thru each SIMO output path ‘Vout1-Voutn) via a current sense circuit (current sensor) of the plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn) having a settled sense current during a switching state of the plurality of switching states (So1-Son).
However, Jing fails to teach the detection is conducted using a multiplexer.
However, Lee teaches the multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) is configured to output an inductor sense current (inductor current 130 that is passed thru each SIMO output) via a current sense circuit (current sensor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 5, Jing teaches (Fig. 11) the controller (‘logic and buffer’s operation after receiving controlled parameter from other components) is configured to control the plurality of switching states to maintain at least one settled sense current from the plurality current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn).
Regarding claim 6, Jing teaches (Fig. 11) the controller (‘logic and buffer’s operation after receiving controlled parameter from other components) is configured to: receive the inductor sense current (current sensor); and operate the SIMO regulation circuit (1100) according to a controlled current mode (using the controlled operation, ‘average current mode can be achieved, since the whole circuit is designed for a current-mode hysteretic control, abstract and para 7-9) based on the received inductor sense current (current sensor).
However, Jing fails to teach an average current mode.
However, Lee teaches an average current mode (para 39-40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 7, Jing teaches detection (i.e. comparator array) to output a sense current of a current sense circuit of the plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn) associated with a switch (any one of the taught switches) in a closed configuration in both a first switching state (i.e. being on) and an immediately successive second switching state (i.e. being off) of the plurality of switching states (So1-Son).
However, Jing fails to teach the detection is conducted using a multiplexer.
However, Lee teaches the multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) is configured to output an inductor sense current (inductor current 130 that is passed thru each SIMO output) via a current sense circuit (current sensor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 8, Jing fails to teach selection control logic configured to receive signals indicative of the first and second switching states and output a selection signal to the multiplexer; wherein the output of the multiplexer is configured based on the selection signal.
However, Lee teaches (Fig. 9) selection control logic (‘two flip-flops, corresponding logic gates, corresponding MUX that drives each switch’, which are receiving PWM output and current sensor’s output) configured to receive signals indicative of the first (switches being on) and second switching states (switches being off) and output a selection signal to the multiplexer (MUX that receive corresponding  inductor current based on the switching states of the buck converter, which is passed thru SIMO’s each outputs, and then feeding into logic gates or PWM comparator, for further controlling the switching states); wherein the output of the multiplexer (MUX that receive corresponding inductor current based on the switching states of the buck converter, which is passed thru SIMO’s each outputs, and then feeding into logic gates or PWM comparator, for further controlling the switching states) is configured based on the selection signal (‘two flip-flops, corresponding logic gates, corresponding MUX that drives each switch’, which are receiving PWM output and current sensor’s output).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch, use of MUX and selection control logic, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 9, Jing teaches (Fig. 11) the first terminal of the second switch (Sn1) is coupled to the second terminal of the inductor (L).
Regarding claim 10, Jing teaches (Fig. 11) the first terminal of the second switch (Sn1) is coupled to the second terminal of the first switch (Sin) and the first terminal of the inductor (L).
Regarding claim 18, Jing teaches a single-inductor multiple-output (SIMO) regulator (Fig. 11, buck converter 1100; Para 44-48), comprising:
a high-side switch (Sin) 
coupled to a first current sense circuit (current sensor via L), 
the high-side switch (Sin)
 having a first terminal coupled to an input voltage (Vg) and
 a second terminal coupled to a first terminal of an output inductor (L);
a low-side switch (Sn1)
 having a first terminal coupled to the second terminal of the high-side switch (Sin) and 
a second terminal coupled to a ground potential (ground);
a first output switch (any one of So1-Son, Sf) 
coupled to a third current sense circuit (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48), 
the first output switch (i.e. So2, but can be any one of So1-Son) 
having a first terminal coupled to the second terminal of the output inductor (L) and 
a second terminal coupled to a first output node (corresponding each output path Vout1-Voutn’) ;
a second output switch (i.e. Son, but can be any one of So1-Son) 
coupled to a fourth current sense circuit (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48),
the second output switch (i.e. Son, but can be any one of So1-Son) 
having a first terminal coupled to the second terminal of the output inductor (L) and 
a second terminal coupled to a second output node (corresponding each output path Vout1-Voutn’); and
a detection element (comparator array) 
coupled 
having a plurality of inputs
 coupled to 
respective outputs of the first, second, third, and fourth current sense circuits (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48).
However, Jing fails to teach a boost switch coupled to a second current sense circuit, the boost-switch having a first terminal coupled to a second terminal of the output inductor and a second terminal coupled to the ground potential; and using a multiplexer for detection element.
However, Jing Lee teaches (Fig. 9; Para 39-44)
a boost switch (Fig. 9; SMS) 
coupled to a second current sense circuit (current sensor), 
the boost-switch (Fig. 9; SMS) 
having a first terminal coupled to a second terminal of the output inductor (Fig. 9; L) and
 a second terminal coupled to the ground potential (ground); and 
using a multiplexer (MUX that receive corresponding inductor current based on the switching states of the buck converter, which is passed thru SIMO’s each output, and then feeding into logic gates or PWM comparator, for further controlling the switching states) for detection element.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 19, Jing teaches detection (i.e. comparator array) configured to output a sense current from one of the first, second, third, and fourth current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn) having a settled sense current for a switching state of a plurality of switching states of the SIMO regulator.
However, Jing fails to teach the detection is conducted using a multiplexer.
However, Lee teaches the multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) is configured to output an inductor sense current (inductor current 130 that is passed thru each SIMO output) via a current sense circuit (current sensor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 20, Jing teaches (Fig. 11) a controller (‘logic and buffer’s operation after receiving controlled parameter from other components) configured to control switching operation of the high-side switch (Sin), the low-side switch (Sn1), the first output switch (one of So1-Son), and the second output switch v(one of So1-Son)ia a plurality of control signals according to a plurality of switching states (switches being on/ff).
However, Jing fails to teach the controller controlling the boost switch.
However, Lee teaches the controller (Fig. 9, controlling elements) controlling the boost switch (Fig. 9; SMS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 21, Jing fails to teach logic configured to generate one or more multiplexer select signals based on the plurality of control signals; wherein the output of the multiplexer is based on the generated one or more multiplexer select signals.
However, Lee teaches logic (‘two flip-flops, corresponding logic gates, corresponding MUX that drives each switch’, which are receiving PWM output and current sensor’s output) configured to generate one or more multiplexer select signals based on the plurality of control signals; wherein the output of the multiplexer (MUX that receive corresponding  inductor current based on the switching states of the buck converter, which is passed thru SIMO’s each outputs, and then feeding into logic gates or PWM comparator, for further controlling the switching states) is based on the generated one or more multiplexer select signals.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch, use of MUX and selection control logic, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 22, Jing teaches the SIMO regulator (Fig. 11) is configured to continuously output a sense current associated with the output inductor (current sensor and plurality of ZCD for corresponding Vout1-Voutn) from an output of the a detection (comparator array).
However, Jing fails to teach the detection is conducted using a multiplexer.
However, Lee teaches the detection element is a multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) is configured to output an inductor sense current (inductor current 130 that is passed thru each SIMO output) via a current sense circuit (current sensor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Regarding claim 23, Jing teaches (Fig. 11) the controller (‘logic and buffer’s operation after receiving controlled parameter from other components) is configured to prevent a transition between switching states ( of the plurality of switching states (So1-Son) that would result in an unavailability of a settled sense current from at least one of the first, second, and third current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn) at the transition between the switching states.
Regarding claim 24, Jing teaches (Fig. 11) the SIMO regulator is configured to operate according to a controlled current mode (using the controlled operation, ‘average current mode can be achieved, since the whole circuit is designed for a current-mode hysteretic control, abstract and para 7-9) based on the continuous current sense output.
However, Jing fails to teach an average current mode.
However, Lee teaches an average current mode (para 39-40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided reduction of a ramp-up current of the inductor current, before being passed down to other plurality of switches, thus also providing an improved, simple, compact, scalable and low-cost solutions, by, as taught by Lee (abstract).
Conclusion
5. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        4/4/2022



	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839